Citation Nr: 1226539	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-34 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Mother, Veteran's Caregiver


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to September 2000.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho (RO).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  Entitlement to TDIU is warranted if the Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

Service connection is in effect for a major depressive disorder, rated as 50 percent disabling; left knee retropatellar pain syndrome, rated as 20 percent disabling; right knee retropatellar pain syndrome, rated as 20 percent disabling; low back muscle strain with mild degenerative changes, rated as 20 percent disabling; a left shoulder strain, rated as 10 percent disabling; and, tinnitus, rated as 10 percent disabling.  The combined rating is 80 percent.  Accordingly, the rating criteria for TDIU have been met.

The evidence of record is unclear as to whether the Veteran is unable to secure or follow a substantially gainful occupation, for VA purposes, as a result of service-connected disabilities.  While the evidence of record clearly shows that the Veteran has been considered disabled by the Social Security Administration (SSA) since June 6, 2003, as a result of his service-connected bilateral knee disabilities, these findings are not binding on VA.  Holland v. Brown, 6 Vet. App. 443 (1994).  In addition, a September 2002 private medical report stated that the Veteran could not work.  However, the evidence of record shows that the Veteran has been employed by at least seven different businesses, some of them multiple times, since December 2002, with the most recent employment reported to be December 31, 2007.  This evidence contradicts the September 2002 private medical report's statement that the Veteran could not work and SSA's finding that the Veteran was disabled effective June 6, 2003.

At the same time, there is also evidence of record that the Veteran's employment may have been marginal in nature.  Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  According to the U.S. Census Bureau's Housing and Household Economics Statistics Division, the poverty threshold for one person under 65 years of age was $10,488 in 2006, $10,787 in 2007, $11, 201 in 2008, $11,161 in 2009, and $11,344 in 2010.  The only evidence of record of the Veteran's post-service yearly income comes from a single employer who reported that the Veteran had earned $1,053.92 during the 12 months preceding December 31, 2007.  Such a figure is evidence that the Veteran's employment, during that period at least, was marginal for VA purposes.  As such, there is evidence both for and against the Veteran's claim of entitlement to TDIU.

The Veteran has never been provided with a VA examination to determine whether he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Accordingly, an examination is necessary to clarify whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 3.159(c)(4) (2011).

Finally, the Board notes that the August 2009 statement of the case included a review of the Veteran's vocational rehabilitation program, which included documentation regarding the Veteran's ability to work.  This evidence is not currently associated with the claims file.  Accordingly, an attempt must be made to obtain copies of these records.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following actions:

1. An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of the Veteran's VA vocational rehabilitation records.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain these records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. Thereafter, provide the Veteran with an examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3. Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


